Opinion by
White, P. J.
§ 199. Certiorari; motion to dismiss must be made at the return term; supplemental motion. The rule is well settled that a motion to dismiss or quash a writ of certiorari cannot be made after the return term. [O’Brien v. Dunn, 5 Tex. 574; Ables v. Pearle, 10 Tex. 285; Gabel v. City of Houston, 29 Tex. 335; Mowery v. Lanson, 12 Tex. 31.] And the fact that a motion was made and overruled at the return term does not authorize a supplemental motion, embracing additional grounds, to be made and determined at a succeeding term of the court. [Holt v. McCaskey, 14 Tex. 229; Maurice v. Crowell, 4 Tex. *99Law Journal, p. 418.] The certiorari in this case was dismissed upon a supplemental motion made after the return term, and after a motion to dismiss had been made and overruled at the return term. Held, error.
February 27, 1884.
Ee versed and remanded.